Citation Nr: 1601439	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  07-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967.  He died in June 2004.  The Appellant seeks recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 Administrative Decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, denied surviving spouse status on the basis that the Appellant did not have continuous cohabitation with the Veteran from the date of their marriage until his death.  The Appellant timely appealed.

In May 2009, the Appellant testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in October 2009 and September 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

In September 2014, the Appellant's representative submitted additional evidence and argument into the record.  This evidence and argument has not been reviewed by the agency of original jurisdiction in connection with a decision on the Appellant's claim, and she has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.

In correspondence dated in December 2014, the Appellant's representative requested that a Supplemental Statement of the Case be issued.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, in correspondence dated in December 2015, the Veteran's representative requested that the Appellant be scheduled for an additional Board hearing (either Travel Board or Video).  In this regard, at the time of the May 2009 Board hearing, the Appellant had been represented by a Veterans Service Organization and not by the current representative of record.  As such, the Board finds that the Appellant should be scheduled for an additional hearing so that her current representative may be present in offering testimony before the Board.  See 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue the Appellant and her 
representative a Supplemental Statement of the Case 
addressing all evidence added to the record since the issuance of the most recent August 2014 Supplemental Statement of the Case.

2.  The AOJ shall schedule the Appellant for a hearing before a Veterans Law Judge of the Board either by video conference or at a local VA office, whichever is sooner.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


